1'@ fhsa

Ao 2453 (CAsDRev. 08/14) Judgmem inaPeny criminal ease l ; "

-.a _-. -- .- -s.`s..a....-.-.'

UNITED STATES DISTRICT COUrLT § DEC 13 im

 

 

soUTHERN DrsTRICT 0F CALIFORNIA ' ` ' " . ; _ j
UNITED sTATEs 01= AMERICA JUDGMENT IN A CR 7 v fill
V (For Offenses Committed On or Atter No amber 1, 1987)

JOsE ORTIz-BARRAGAN
ease Number: isCR4620-DMS’ 1255

TIMOTHY ROBERT GARRISON, FD

Defendanl’s Attomey
REGISTRAT:oN NO. 79546298

|:] _
The Dcfendant:

pleaded guilty to count(s) ONE OF THE Sl/l?'nz-%€DI o@l l“FDzmH-n mo

l:l Was found guilty on count(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
'I`itle & Section Nature of Offense Numbergs[
811325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) ls

The defendant is sentenced as provided in pages 2 through 2 of this judgment

l:l The defendant has been found not guilty on count(s)

 

§§ Count(s) UNDERLYING INFORMA'I`ION is dismissed on the motion of the United States.

 

Assessment : $ l 0.00

Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible

No fmc E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment arc fully paid. If ordered to pay restitution, the defendant shall notify the court and Urn`ted States Attorney of
any material change in the defendant’s economic circumstances

December 20. 2018

Dat of Irnposition of Sentence
A /Zj/v'\i££_/

HON. RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

lSCR4620-DMS

AO 2458 (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: JOSE ORTIZ-BARRAGAN Judgrnent - Page 2 of 3
CASE NUMBER: lSCR4620-DMS

M.§ONMI

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

lj|j

E The defendant is remanded to the custody of the United States Marshal.

ll The defendant shall surrender to the United States Marshal for this district:
|:l at P.M. on

 

l:| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
[| as notified by the United States Marshal.
U as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR4620-DMS

